DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the preemption indication indicates: a preempted time-frequency region (TFR) position backward in time relative to the preemption indication, and an identifier of one or more of the plurality of sub-regions of the preempted TFR, wherein the identifier of one or more of the plurality of sub-regions of the preempted TFR is a bitmap with a bit position for each sub-region” together with the other elements are the reasons for allowance.
1.	Regarding claim 17 – A method of preemption, for use in a wireless transmitter of a wireless communication network, the method comprising: preempting a slot transmission to a 
2.	Regarding claim 20 – A network node comprising processing circuitry operable to: preempt a slot transmission to a wireless receiver, transmit a preemption indication to the wireless receiver, wherein the interpretation of the preemption indication depends on RRC signalled parameters, wherein the preemption indication indicates: a preempted time-frequency region (TFR) position backward in time relative to the preemption indication, and an identifier of one or more of the plurality of sub-regions of the preempted TFR, wherein the identifier of one or more of the plurality of sub-regions of the preempted TFR is a bitmap with a bit position for each sub-region.
3.	Regarding claim 21 – A method of preemption, for use in a wireless receiver of a wireless communication network, the method comprising: receiving, from a wireless transmitter, a data transmission, and receiving a preemption indication from the wireless transmitter, wherein the interpretation of the preemption indication depends on RRC signalled parameters, wherein the preemption indication indicates: a preempted time-frequency region (TFR) position backward in time relative to the preemption indication, and an identifier of one or more of the plurality of sub-regions of the preempted TFR, wherein the identifier of one or more of the plurality of sub-regions of the preempted TFR is a bitmap with a bit position for each sub-region.

The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 17-24 are allowable over the prior art of record.

Conclusion

Claims 17-24 being allowable, Prosecution On The Merits Is Closed in this application.


Xiong et al. (US 11,218,271 B2) discloses preemption indication for New Radio.
Yi et al. (US 11,219,036 B2) discloses method and apparatus for designing broadcast channel for NR in wireless communication system.
Yi et al. (US 2020/0288482 A1) discloses method and apparatus for designing broadcast channel for NR in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
7 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465